TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 23, 2016



                                     NO. 03-16-00321-CV


           Homestead Club Ventures. LLC, a Texas Limited Liability Company;
                        and Patricia Foster Kupritz, Appellants

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 16, 2016. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and

the court below.